Exhibit 10.1

$1,500,000,000

Palo Alto Networks, Inc.

0.75% Convertible Senior Notes due 2023

Purchase Agreement

July 10, 2018

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

As Representatives of the several Initial Purchasers listed in Schedule 1 hereto

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Wells Fargo Securities, LLC

375 Park Avenue, 3rd Floor

New York, New York 10152

Ladies and Gentlemen:

Palo Alto Networks, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $1,500,000,000 aggregate principal amount of its 0.75%
Convertible Senior Notes due 2023 (the “Underwritten Securities”) and, at the
option of the Initial Purchasers, up to an additional $225,000,000 aggregate
principal amount of its 0.75% Convertible Senior Notes due 2023 (the “Option
Securities”), solely to cover overallotments, if and to the extent that the
Initial Purchasers shall have determined to exercise the option to purchase such
0.75% Convertible Senior Notes due 2023 granted to the Initial Purchasers in
Section 2 hereof. The Underwritten Securities and the Option Securities are
herein referred to as the “Securities”. The Securities will be convertible into
cash and shares, if any, (the “Underlying Securities”) of common stock of the
Company, par value $0.0001 per share (the “Common Stock”) in the manner provided
in the Indenture (as defined below). The Securities will be issued pursuant to
an Indenture to be dated as of the Closing Date (as defined below) (the
“Indenture”) between the Company and U.S. Bank National Association, as trustee
(the “Trustee”).

In connection with the offering of the Underwritten Securities, the Company and
one or more financial institutions (the “Call Spread Counterparties”) are
entering into convertible note hedge transactions and warrant transactions
pursuant to convertible note



--------------------------------------------------------------------------------

hedge confirmations (the “Base Bond Hedge Confirmations”) and warrant
confirmations (the “Base Warrant Confirmations”), each dated the date hereof
(the Base Bond Hedge Confirmations and the Base Warrant Confirmations,
collectively, the “Base Call Spread Confirmations”), and in connection with the
issuance of any Option Securities, the Company and the Call Spread
Counterparties may enter into additional convertible note hedge transactions and
additional warrant transactions pursuant to additional convertible note hedge
confirmations (the “Additional Bond Hedge Confirmations”) and additional warrant
confirmations (the “Additional Warrant Confirmations”), each to be dated the
date of the exercise by the Initial Purchasers of their option to purchase such
Option Securities pursuant to Section 2 hereof (the Additional Bond Hedge
Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1.    The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated July 9, 2018 (the “Preliminary Offering Memorandum”)
and will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum and the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to 8:05 a.m. New York City time on July 10, 2018 (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2.    Purchase and Resale of the Securities by the Initial Purchasers. (a) The
Company agrees to issue and sell the Underwritten Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 99.00% of the principal amount thereof (the “Purchase
Price”) plus accrued interest, if any, from July 12, 2018 to the Closing Date
(as defined below).

 

2



--------------------------------------------------------------------------------

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from July 12,
2018 to the date of payment and delivery.

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule 1 hereto (or such amount increased as set
forth in Section 10 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the several Initial Purchasers,
subject, however, to such adjustments to eliminate Securities in denominations
other than $1,000 as the Representatives in their sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
solely to cover over-allotments at any time in whole, or from time to time in
part, on or before the thirtieth day following the date of this Agreement, by
written notice from the Representatives to the Company. Such notice shall set
forth the aggregate amount of Option Securities as to which the option is being
exercised and the date and time when the Option Securities are to be delivered
and paid for which may be the same date and time as the Closing Date (as
hereinafter defined) but shall not be earlier than the Closing Date nor later
than the tenth full business day (as hereinafter defined) after the date of such
notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Except as separately agreed in writing by the
Company and the Representatives, any such notice shall be given at least two
business days prior to the date and time of delivery specified therein (except
in the case of any Option Securities to be delivered on the Closing Date, in
which case notice shall be delivered at least one business day prior to the
Closing Date).

(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

3



--------------------------------------------------------------------------------

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except within the United States to persons whom it reasonably believes
to be QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A.

(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(e) and 6(f), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.

(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.

(e)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Davis Polk &
Wardwell LLP, 1600 El Camino Real, Menlo Park, California at 10:00 A.M. New York
City time on July 12, 2018, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the offices of the Representatives set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

 

4



--------------------------------------------------------------------------------

(f)    The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Initial Purchasers of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company.

3.    Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a)    Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as
of its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in any Preliminary Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

(b)    Time of Sale Information. The Time of Sale Information, at the Time of
Sale, did not, and at the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in such Time of Sale Information, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.
No statement of material fact included in the Offering Memorandum has been
omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Offering Memorandum has been omitted therefrom.

 

5



--------------------------------------------------------------------------------

(c)    Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives.
Each such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and at the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in such Issuer Written Communication, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.

(d)    Offering Memorandum. As of the date of the Offering Memorandum and as of
the Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in the Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

(e)    Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when filed with the
Securities and Exchange Commission (the “Commission”) conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”), and such documents
did not or will not, as the case may be, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

6



--------------------------------------------------------------------------------

(f)    Financial Statements. The financial statements and the related notes
thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved.

(g)    No Material Adverse Change. There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole from that set
forth in the Time of Sale Information and the Offering Memorandum.

(h)    Organization and Good Standing. The Company has been duly incorporated,
is validly existing as a corporation in good standing under the laws of the
State of Delaware, has the corporate power and authority to own or lease its
property and to conduct its business as described in the Time of Sale
Information and is duly qualified to transact business and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”); and each subsidiary of the Company has been duly
organized, is validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent such concepts are applicable
under such laws), has the corporate power and authority to own its property and
to conduct its business as described in the Time of Sale Information and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification (to the extent such concepts are applicable under
such laws), except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; all of the issued equity
interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims.

(i)    Subsequent Changes. Subsequent to the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum, and except as disclosed in the Time of Sale Information and the
Offering Memorandum, (i) the Company and its subsidiaries have not incurred any
material liability or obligation, direct or contingent, nor entered into any
material transaction; (ii) the Company has not purchased any of its outstanding
capital stock other than from its employees or other service providers in
connection with the termination of their service, nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iii) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company and its subsidiaries, except in each case as described in each of the
Time of Sale Information and the Offering Memorandum, respectively.

 

7



--------------------------------------------------------------------------------

(j)    Capitalization. The authorized capital stock of the Company conforms as
to legal matters to the description thereof contained in each of the Time of
Sale Information and the Offering Memorandum.

(k)    Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of each of the Transaction
Documents and the consummation by it of the transactions contemplated thereby or
by the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(l)    Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).

(m)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(n)    The Securities. The Securities have been duly authorized by the Company
and, when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o)    The Underlying Securities. The Underlying Securities issuable upon
conversion of the Securities (assuming full physical settlement of the
Securities upon conversion and the maximum conversion rate under any
“make-whole” adjustment applies (the “Conversion Shares”)) have been duly
authorized and reserved for issuance upon conversion of the Securities and, when
and to the extent issued upon conversion of the Securities in accordance with
the terms of the Indenture and the Securities, will be validly issued, fully
paid and non-assessable, and the issuance of any Underlying Securities will not
be subject to any preemptive or similar rights.

(p)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum.

(q)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in

 

8



--------------------------------------------------------------------------------

default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(r)    No Conflicts. The execution and delivery by the Company of, and the
performance by the Company of its obligations under, each of the Transaction
Documents, the issuance and sale of the Securities (including any issuance of
the Underlying Securities upon conversion thereof) and the consummation of the
transactions contemplated by the Transaction Documents or the Time of Sale
Information and the Offering Memorandum will not (i) contravene any provision of
applicable law, (ii) violate the terms of the certificate of incorporation or
bylaws of the Company, (iii) conflict with or result in a breach of any
agreement or other instrument binding upon the Company or any of its
subsidiaries, or (iv) result in any violation of any judgment, order or decree
of any governmental body, agency or court having jurisdiction over the Company
or any subsidiary, except that in the case of clauses (i) and (iii) as would
not, individually or in the aggregate, have a Material Adverse Effect or
materially affect the power or ability of the Company to perform its obligations
under each of the Transaction Documents.

(s)    No Consents Required. No consent, approval, authorization, order,
license, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of each of the Transaction Documents, the issuance
and sale of the Securities (including the issuance of the Underlying Securities
upon conversion thereof) and the consummation of the transactions contemplated
by the Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers or under the bylaws, rules and regulations of The New
York Stock Exchange (the “Exchange”) with regards to listing the Conversion
Shares and the Warrant Shares on the Exchange.

(t)    Legal Proceedings. There are no legal or governmental proceedings pending
or, to the knowledge of the Company, threatened to which the Company or any of
its subsidiaries is a party or to which any of the properties of the Company or
any of its subsidiaries is subject other than proceedings accurately described
in all material respects in the Time of Sale Information and the Offering
Memorandum and proceedings that would not, individually or in the aggregate,
have a Material Adverse Effect or materially affect the power or ability of the
Company to perform its obligations under the Transaction Documents or to
consummate the transactions contemplated by the Time of Sale Information and the
Offering Memorandum.

 

9



--------------------------------------------------------------------------------

(u)    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v)    Title to Real and Personal Property. The Company and its subsidiaries do
not own any real property. The Company and its subsidiaries have good and
marketable title to all personal property owned by them which is material to the
business of the Company and its subsidiaries taken as a whole, in each case free
and clear of all liens, encumbrances and defects, except such as are described
in the Time of Sale Information and the Offering Memorandum or such as do not
materially diminish the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and, to
the Company’s knowledge, enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, in each
case except as described in the Time of Sale Information and the Offering
Memorandum.

(w)    Intellectual Property. The Company and its subsidiaries own or possess,
or can acquire on commercially reasonable terms, all material patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), service marks, trade names and trademarks, currently
employed by them in connection with the business now conducted by them and as
proposed to be conducted, (the “Company Intellectual Property”). Except as
disclosed in the Time of Sale Information, (i) there are no third parties who
have been able to establish any material rights to any Company Intellectual
Property, except for the retained rights of the owners of the Company
Intellectual Property that is licensed to the Company; (ii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others (A) challenging the validity, enforceability or scope of any Company
Intellectual Property or (B) challenging the Company’s rights or any of its
subsidiaries’ rights in or to any Company Intellectual Property; and (iii) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any subsidiary materially
infringes, misappropriates or otherwise violates or conflicts with any
intellectual property or other proprietary rights of others, and the Company and
its subsidiaries are unaware of any fact which would form a reasonable basis for
any such action, suit, proceeding or claim.

(x)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement to be filed with the Commission and
that is not so described in the Time of Sale Information and the Offering
Memorandum.

 

10



--------------------------------------------------------------------------------

(y)    Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof and the transactions contemplated by the Call Spread Confirmations as
described in the Time of Sale Information and the Offering Memorandum, will not
be required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(z)    Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not have a Material Adverse Effect, or,
except as currently being contested in good faith and for which reserves
required by GAAP have been created in the financial statements of the Company),
and no tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect.

(aa)    Licenses and Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses except where the failure to obtain such certificates, authorizations
or permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, and neither the Company nor any of its
subsidiaries has received any written notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as described in
the Time of Sale Information.

(bb)    No Labor Disputes. No material labor dispute with the employees of the
Company or any of its subsidiaries exists, except as described in the Time of
Sale Information and the Offering Memorandum, or, to the knowledge of the
Company, is imminent; and the Company is not aware of any existing, threatened
or imminent labor disturbance by the employees of any of its principal
suppliers, manufacturers or contractors that would reasonably be expected to
have a Material Adverse Effect.

(cc)    Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in

 

11



--------------------------------------------------------------------------------

compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(dd)    Disclosure Controls. The Company maintains disclosure controls and
procedures that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are
effective.

(ee)    Accounting Controls. The Company and its subsidiaries maintain a system
of internal accounting controls over financial reporting sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Time of Sale Information, since the end
of the Company’s most recent fiscal year for which audited financial statements
are available, there has been (i) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (ii) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(ff)    eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(gg)    Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are, in the Company’s reasonable judgment, prudent and
customary in the businesses in which they are engaged; neither the Company nor
any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
reasonably be expected to have a Material Adverse Effect, except as described in
the Time of Sale Information and the Offering Memorandum.

 

12



--------------------------------------------------------------------------------

(hh)    No Unlawful Payments. Neither the Company nor any of its subsidiaries or
controlled affiliates, nor any director or officer of the Company, nor, to the
Company’s knowledge, any employee, agent or representative of the Company or of
any of its subsidiaries or controlled affiliates or other person acting on
behalf of the Company or any of its subsidiaries or controlled affiliates, has
(i) taken (or has any plans to take) any unlawful action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts, unlawful contribution, or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage for the Company or its subsidiaries; (ii) has
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offence under the Bribery
Act 2010 of the United Kingdom, or any other applicable anti-bribery or
anti-corruption laws; or (iii) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit; and the Company and its subsidiaries
and controlled affiliates have conducted their businesses in compliance with
applicable anti-bribery and anti-corruption laws and have instituted and are
maintaining (and have no present or currently foreseeable intent to discontinue)
policies and procedures designed to promote and achieve compliance with such
laws.

(ii)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act) and the applicable money
laundering statutes of jurisdictions where the Company or any of its
subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

13



--------------------------------------------------------------------------------

(jj)    No Conflicts with Sanctions Laws. (i) Neither the Company nor any of its
subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s knowledge, any agent, affiliate or representative of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:

(A) the subject or target of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, including, without limitation, the designation as a
“specially designated national” or “blocked person,” the United Nations Security
Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury (“HMT”), or
other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
or target of Sanctions (including, without limitation, Crimea, Cuba, Iran, North
Korea and Syria) (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (a) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions, (b) to
fund or facilitate any activities of or business in any Sanctioned Country or
(c), to the knowledge of the Company, in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, advisor, investor or otherwise) of Sanctions.

(ii)     For the past 5 years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and have no present or
currently foreseeable intent to engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject or target of Sanctions or with any Sanctioned
Country.

(kk)    No Broker’s Fees. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(ll)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information, as of
the Time of Sale, and the Offering Memorandum, as of its date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(mm)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

14



--------------------------------------------------------------------------------

(nn)    No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(oo)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(pp)    No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities or the
Underlying Securities, except as may be permitted by Regulation M under the
Exchange Act (“Regulation M”).

(qq)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(ss)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

(tt)    Sarbanes-Oxley Act. The Company and its directors or officers, in their
capacities as such, have complied in all material respects with the provisions
of the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(uu)    No Ratings. There are no securities or preferred stock of or guaranteed
by the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act.

 

15



--------------------------------------------------------------------------------

4.    Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:

(a)    Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will, prior to the completion of the offering of the Securities, furnish
to the Representatives and counsel for the Initial Purchasers a copy of the
proposed Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representatives reasonably object, except as,
in the opinion of outside counsel to the Company, is required by law.

(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d)    Notice to the Representatives. The Company will advise the
Representatives promptly, and confirm such advice in writing, in the event that
it becomes aware (i) of the issuance by any governmental or regulatory authority
of any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or the
Company’s receipt of notification of the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable efforts
to obtain as soon as possible the withdrawal thereof.

 

16



--------------------------------------------------------------------------------

(e)    Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. (i) If at any time prior to the earlier of one year from the date
hereof and the completion of the initial distribution of the Securities (A) any
event shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (B) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law and (ii) if at any time prior to the Closing
Date (A) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (B) it is necessary
to amend or supplement any of the Time of Sale Information to comply with law,
the Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions within the
United States as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that the Company shall not be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) take any action that would subject it to taxation in any such jurisdiction
if it is not otherwise so subject.

(g)    Clear Market. For a period of 90 days after the date of the Offering
Memorandum, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or

 

17



--------------------------------------------------------------------------------

indirectly, or file with the Commission a registration statement under the
Securities Act relating to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing,
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock or any
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of Citigroup
Global Markets Inc. (“Citi”)

The restrictions contained in the preceding paragraph shall not apply to (i) the
Securities to be sold hereunder or the issuance of any Underlying Securities or
the issuance of any shares of Common Stock upon conversion of the Company’s 0%
Convertible Senior Notes due 2019 (the “2019 Notes”), (ii) entry into the Call
Spread Confirmations and the Company’s performance thereunder or the Company’s
performance under the convertible note hedge confirmations and warrant
confirmations entered into in connection with the offering of the 2019 Notes,
(iii) the issuance of Common Stock upon exercise and settlement or termination
of the warrant transactions entered into pursuant to the Base Warrant
Confirmations or any Additional Warrant Confirmations, (iv) the issuance by the
Company of shares of Common Stock upon the exercise of an option or warrant or
the conversion of a security outstanding on the date hereof and described or
incorporated by reference in the Time of Sale Information, (v) the grant of
options to purchase Common Stock, the issuance of restricted stock awards,
performance-based stock awards, restricted stock units or performance-based
restricted stock units, or the issuance of shares of Common Stock by the Company
(including upon exercise of such options or the vesting of such restricted stock
awards, performance-based stock awards, restricted stock units or
performance-based restricted stock units) to employees, officers or directors of
the Company pursuant to equity incentive plans in effect on the date hereof and
described or incorporated by reference in the Time of Sale Information and the
Offering Memorandum or pursuant to an employee stock purchase plan described in
the Time of Sale Information and the Offering Memorandum, (vi) the filing by the
Company of a registration statement with the Commission on Form S-8 in respect
of any shares issued under or the grant of any award pursuant to an equity
incentive plan, or (vii) the sale or issuance of or entry into an agreement to
sell or issue shares of Common Stock or securities convertible into or
exercisable for Common Stock in connection with any (A) mergers, (B) acquisition
of securities, businesses, property or other assets, (C) joint ventures,
(D) strategic alliances, (E) equipment leasing arrangements or (F) debt
financing; provided that the aggregate number of shares of Common Stock or
securities convertible into or exercisable for Common Stock (on an as-converted
or as-exercised basis, as the case may be) that the Company may sell or issue or
agree to sell or issue pursuant to this clause (vii) shall not exceed 10% of the
total number of shares of the Company’s Common Stock issued and outstanding
immediately prior to the date of this Agreement; and provided, further, that
each recipient of shares of Common Stock or securities convertible into or
exercisable for Common Stock pursuant to this clause (vii) shall, on or prior to
such issuance, execute a lock-up agreement substantially in the form of Exhibit
A hereto.

 

18



--------------------------------------------------------------------------------

(h)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

(i)    No Stabilization. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities or the
Underlying Securities and will not take any action prohibited by Regulation M
under the Exchange Act in connection with the distribution of the Securities
contemplated hereby.

(j)    Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, the Conversion Shares for the purpose of
enabling the Company to satisfy all obligations to issue any Underlying
Securities upon conversion of the Securities. The Company will use its
reasonable efforts to list, subject to official notice of issuance, and maintain
the listing of, the Conversion Shares on the Exchange.

(k)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l)    DTC.    The Company will assist the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through DTC.

(m)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(n)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o)    No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no covenant is given) will solicit offers for, or offer
or sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

19



--------------------------------------------------------------------------------

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including, for the avoidance
of doubt, any electronic road show), (iv) any written communication prepared by
such Initial Purchaser and approved by the Company in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum. No Initial Purchaser nor any of its affiliates or any other
person acting on its or their behalf will solicit offers for, or offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase the Underwritten Securities on the Closing Date or
the Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b)    No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(c)    Officers’ Certificate. The Representatives shall have received on and as
of the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional executive officer of the Company who is satisfactory
to the Representatives (i) confirming that such officers have carefully reviewed
the Time of Sale Information and

 

20



--------------------------------------------------------------------------------

the Offering Memorandum and, to the knowledge of such officers after due
inquiry, the representations set forth in Sections 3(b) and 3(d) hereof are true
and correct, (ii) confirming that the other representations and warranties of
the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date and (iii) to
the effect set forth in paragraphs (a) and (b) above.

(d)    Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Ernst & Young LLP shall have
furnished to the Representatives letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in the Time of Sale
Information and the Offering Memorandum; provided that the letter to be
delivered on the Closing Date or the Additional Closing Date, as the case may
be, shall use a “cut-off” date no more than three business days prior to such
Closing Date or such Additional Closing Date, as the case may be.

(e)    Opinion and 10b-5 Statement of Counsel for the Company. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, shall have
furnished to the Representatives, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, to the effect set
forth in Annex A hereto.

(f)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

With respect to Sections 6(e) and 6(f) above, Wilson Sonsini Goodrich & Rosati,
Professional Corporation and Davis Polk & Wardwell LLP may state that their
opinions and beliefs are based upon their participation in the preparation of
the Time of Sale Information and the Offering Memorandum and any amendments or
supplements thereto and review and discussion of the contents thereof, but are
without independent check or verification, except as specified.

(g)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

 

21



--------------------------------------------------------------------------------

(h)    Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company in its jurisdiction of organization
and its good standing as a foreign entity in such other jurisdictions as the
Representatives may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(i)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(j)    Exchange Listing. An application for the listing of the Conversion Shares
shall have been submitted to the Exchange, and such Conversion Shares shall have
been approved for listing, subject to official notice of issuance.

(k)    Lock-up Agreements. The “lock-up” agreements, each substantially in the
form of Exhibit A hereto, between you and the executive officers and directors
of the Company relating to sales and certain other dispositions of shares of
Common Stock or certain other securities, delivered to you on or before the date
hereof, shall be full force and effect on the Closing Date or Additional Closing
Date, as the case may be.

(l)    Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses reasonably
incurred in connection with defending or investigating any such action or
claim), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made,

 

22



--------------------------------------------------------------------------------

not misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representatives expressly for
use therein, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in subsection (b) below.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed upon that the
only such information furnished by any Initial Purchaser consists of the
following information in the section entitled “Plan of Distribution” in the
Offering Memorandum furnished on behalf of each Initial Purchaser: the
information contained in (x) the second paragraph relating to the placement of
the Securities and the offering price to investors and (y) the fourth and fifth
sentences relating to market making in the third paragraph, in each case, under
the caption “New Issue of Notes” and the information contained in the first
paragraph under the caption “Price Stabilization and Short Positions; Repurchase
of Common Stock.”

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the

 

23



--------------------------------------------------------------------------------

expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interest between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d)    Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses, but after deducting discounts and commissions) received by
the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection

 

24



--------------------------------------------------------------------------------

therewith, as provided in this Agreement, bear to the aggregate offering price
of the Securities. The relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e)    Limitation on Liability. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8.    Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of The New York
Stock Exchange or The Nasdaq Global Market; (ii) trading of any securities
issued or guaranteed by the Company shall have been suspended on any exchange or
in any over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

 

25



--------------------------------------------------------------------------------

10.    Defaulting Initial Purchaser. (a) If, on the Closing Date or the
Additional Closing Date, as the case may be, any Initial Purchaser defaults on
its obligation to purchase the Securities that it has agreed to purchase
hereunder on such date, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
or the Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Initial Purchasers may be necessary in the Time of
Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Securities to be purchased on such date,
or if the Company shall not exercise the right described in paragraph (b) above,
then this Agreement or, with respect to any Additional Closing Date, the
obligation of the Initial Purchasers to purchase Securities on the Additional
Closing Date, as the case may be, shall terminate without liability on the part

 

26



--------------------------------------------------------------------------------

of the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 10 shall be without liability on the part of the
Company, except that the Company will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company or any non-defaulting Initial Purchaser
for damages caused by its default.

11.    Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Initial Purchasers); provided that, such fees shall not exceed $2,500; (vi)
the fees and expenses of the Trustee and any paying agent (including related
fees and expenses of any counsel to such parties); (vii) all expenses and
application fees incurred in connection with the approval of the Securities for
book-entry transfer by DTC; (viii) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and
(ix) all expenses and application fees related to the listing of the Conversion
Shares and the Warrant Shares on the Exchange.

(b)    If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (i), (iii) or (iv) of Section 9), (ii) the Company for any
reason fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

27



--------------------------------------------------------------------------------

13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act and consists of
the entities listed on Schedule 2 hereto.

15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16.    Miscellaneous. (a) Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication.
Notices to the Initial Purchasers shall be given to the Representatives c/o
Citigroup Global Markets Inc., 388 Greenwich Street, New York, New York, 10013
(fax: (646) 291-1469), Attention General Counsel and Wells Fargo Securities, LLC
at 375 Park Avenue, New York, New York 10152, Attention: Equity Syndicate
Department (fax: (212) 214-5918). Notices to the Company shall be given to it at
(i) 3000 Tannery Way, Santa Clara, California 95054, Attention: General Counsel
and (ii) 3000 Tannery Way, Santa Clara, California 95054, Attention: Chief
Financial Officer.

(b)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

28



--------------------------------------------------------------------------------

(d)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

(f)    Xtract Research LLC. The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
trust indentures, to Xtract Research LLC (“Xtract”) following the completion of
the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

PALO ALTO NETWORKS, INC.

By:   /s/ Kathleen Bonnano   Name:  Kathleen Bonnano   Title:    Chief Financial
Officer

[Signature Page to the Purchase Agreement]

 

30



--------------------------------------------------------------------------------

Accepted: July 10, 2018

CITIGROUP GLOBAL MARKETS INC.

WELLS FARGO SECURITIES, LLC

Acting severally on behalf of themselves and

the several Initial Purchasers listed

in Schedule 1 hereto.

 

By:   Citigroup Global Markets Inc. By:   /s/ Steve Pettigrew   Name:  Steve
Pettigrew   Title:    Managing Director By:   Wells Fargo Securities, LLC By:  
/s/ Kevin Brillhart   Name:  Kevin Brillhart   Title:    Director

[Signature Page to the Purchase Agreement]

 

31



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Citigroup Global Markets Inc.

   $ 900,000,000  

Wells Fargo Securities, LLC

     300,000,000  

Credit Suisse Securities (USA) LLC

     150,000,000  

Morgan Stanley & Co. LLC

     150,000,000     

 

 

 

Total

   $ 1,500,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 2

Significant Subsidiaries of the Company

Palo Alto Networks Public Sector LLC

Palo Alto Networks International, Inc.

PAN C.V.

Palo Alto Networks Holdings B.V.

Palo Alto Networks (Netherlands) B.V.



--------------------------------------------------------------------------------

Annex A

Form of Opinion of Counsel for the Company

 

1. The Company is a corporation duly incorporated and validly existing under the
laws of the State of Delaware and is in good standing under such laws. The
Company has requisite corporate power to own or lease its properties and carry
on its business, as described in the Final Offering Memorandum. The Company is
qualified to do business as a foreign corporation in the State of California.

 

2. The execution and delivery of the Operative Documents have been duly
authorized by all necessary corporate action on the part of the Company, and the
Purchase Agreement has been duly executed and delivered by the Company.

 

3. The Company has the corporate power to execute and deliver the Operative
Documents and to perform its obligations under the terms of the Operative
Documents.

 

4. The Securities being issued on the date hereof are in the form contemplated
in the Indenture and have been duly authorized by all necessary corporate action
of the Company and have been duly executed by the Company and when authenticated
by the Trustee in accordance with the terms of the Indenture (which
authentication we have not determined by inspection of the Securities) and
issued and delivered to the Initial Purchasers against payment of the purchase
price therefor specified in the Purchase Agreement, the Securities will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

5. The Indenture has been duly authorized by all necessary corporate action on
the part of the Company and the Indenture has been duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery
thereof by the Trustee, the Indenture constitutes a valid and binding
instrument, enforceable against the Company in accordance with its terms.

 

6. The shares of Common Stock initially issuable upon conversion of the
Securities (assuming full physical settlement of the Securities and including
shares of Common Stock issuable with respect to any Make-Whole Fundamental
Change (as defined in the Indenture)) (the “Shares”) have been duly authorized
by all necessary corporate action on the part of the Company and the Shares, if
any, when issued upon due conversion of the Securities in accordance with the
terms of the Securities and the Indenture would, if issued today, be validly
issued, fully paid and nonassessable and free of preemptive rights arising under
the Certificate of Incorporation or Bylaws or the DGCL.



--------------------------------------------------------------------------------

7. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.

 

8. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein or legal conclusions with respect thereto, are fair
summaries in all material respects.

 

9. The statements set forth in the General Disclosure Package and Final Offering
Memorandum under the caption “Description of Capital Stock,” insofar as such
statements constitute summaries of legal matters or documents, fairly summarize
the matters and documents referred to therein in all material respects.

 

10. The Company is not, and immediately after giving effect to the offering and
sale of the Securities and the application of the net proceeds thereof as
described in the Final Offering Memorandum, will not be required to be
registered as, an “investment company,” as such term is defined in the
Investment Company Act.

 

11. None of the issuance and sale of the Securities being delivered on the date
hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indenture and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, or (iii) result in a
violation of any Reviewed Judgment.

 

12. No consent, approval, authorization, order, registration or qualification of
or with any U.S. federal, New York, California or Delaware (solely with respect
to the DGCL) governmental agency or body or court is required for the execution
and delivery of the Purchase Agreement, the offer and sale by the Company of the
Securities or the consummation by the Company of the transactions contemplated
by the Purchase Agreement or the Indenture, except (i) such as have been
obtained under the Securities Act, (ii) such as may be required under state
securities or Blue Sky laws, and (iii) as contemplated by the Operative
Documents.



--------------------------------------------------------------------------------

13. Assuming the accuracy of the Initial Purchasers’ representations contained
in the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the Shares or the consequences thereof).



--------------------------------------------------------------------------------

Annex B

Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex C.



--------------------------------------------------------------------------------

Annex C

PALO ALTO NETWORKS, INC.

Pricing Term Sheet



--------------------------------------------------------------------------------

PRICING TERM SHEET

DATED July 10, 2018

 

 

LOGO [g471193g38q06.jpg]

PALO ALTO NETWORKS, INC.

$1,500,000,000 PRINCIPAL AMOUNT OF

0.75% CONVERTIBLE SENIOR NOTES DUE 2023

The information in this pricing term sheet supplements Palo Alto Networks,
Inc.’s preliminary offering memorandum dated July 9, 2018 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum,
including all other documents incorporated by reference therein. References to
“we,” “our,” “us” and “the Company” refer only to Palo Alto Networks, Inc. and
not to its consolidated subsidiaries. Terms used herein but not defined herein
shall have the respective meanings as set forth in the Preliminary Offering
Memorandum. All references to dollar amounts are references to U.S. dollars.

 

Issuer:    Palo Alto Networks, Inc. Ticker/Exchange for Common Stock:   
PANW/The New York Stock Exchange. Securities:    0.75% Convertible Senior Notes
due 2023 (the “notes”). Principal Amount:    $1,500,000,000. Over-allotment
Option:    $225,000,000. Denominations:    $1,000 and multiples thereof.
Maturity:    July 1, 2023, unless earlier repurchased or converted. No
Redemption at Our Option:    We may not redeem the notes prior to the maturity
date, and no “sinking fund” is provided for the notes. Fundamental Change:    If
we undergo a “fundamental change” (as defined in the Preliminary Offering
Memorandum under the caption “Description of Notes—Fundamental Change Permits
Holders to Require Us to Repurchase Notes”), subject to certain conditions,
holders of notes may require us to repurchase for cash all or part of their
notes in principal amounts of $1,000 or a multiple thereof. The fundamental
change repurchase price will be equal to 100% of the principal amount of the
notes to be



--------------------------------------------------------------------------------

   repurchased, plus accrued and unpaid interest to, but excluding, the
fundamental change repurchase date. See “Description of Notes—Fundamental Change
Permits Holders to Require Us to Repurchase Notes ” in the Preliminary Offering
Memorandum. Interest:   

0.75% per year.

 

Interest will accrue from July 12, 2018 and will be payable semiannually in
arrears on January 1 and July 1 of each year, beginning on January 1, 2019. We
will pay additional interest, if any, at our election as the sole remedy
relating to the failure to comply with our reporting obligations as described
under “Description of Notes—Events of Default” and under the circumstances
described under “Description of Notes—No Registration Rights; Additional
Interest” in the Preliminary Offering Memorandum.

Regular Record Dates:    December 15 and June 15 of each year. Public Offering
Price:    100% of the principal amount of the notes plus accrued interest, if
any. Last Reported Sale Price of Our Common Stock on July 9, 2018:    $208.90
per share. Initial Conversion Rate:    3.7545 shares per $1,000 principal amount
of notes, subject to adjustment. Initial Conversion Price:    Approximately
$266.35 per share, subject to adjustment. Conversion Premium:    Approximately
27.5% above the last reported sale price of our common stock on July 9, 2018.
Joint Book-Running Managers:   

Citigroup Global Markets Inc.

 

Wells Fargo Securities, LLC

Co-Managers:   

Credit Suisse Securities (USA) LLC

 

Morgan Stanley & Co. LLC

Pricing Date:    July 10, 2018. Trade Date:    July 10, 2018. Expected
Settlement Date:    July 12, 2018 (T+2). CUSIP Number (144A):    697435 AC9 ISIN
(144A):    US697435AC95 Listing:    None. Net Proceeds:    We estimate that the
net proceeds from this



--------------------------------------------------------------------------------

   offering will be approximately $1.48 billion (or $1.70 billion if the initial
purchasers exercise their over-allotment option in full), after deducting fees
and estimated offering expenses payable by us. Use of Proceeds:   

We entered into convertible note hedge transactions with certain of the initial
purchasers or their respective affiliates or other financial institutions, whom
we refer to as the option counterparties. We also entered into warrant
transactions with the option counterparties. We intend to use $165.3 million of
the net proceeds from this offering to pay the cost of the convertible note
hedge transactions (after such cost is partially offset by the proceeds to us
from the warrant transactions). We intend to use the remainder of the net
proceeds from this offering for general corporate purposes, which may include
working capital, capital expenditures, potential acquisitions, strategic
transactions, the payment of amounts due upon conversion, at maturity or upon
repurchase of our outstanding 2019 notes and repurchases of our common stock
pursuant to our stock repurchase program.

 

If the over-allotment option granted to the initial purchasers is exercised with
respect to additional notes, we may sell additional warrants and use a portion
of the net proceeds from the sale of such additional notes, together with the
proceeds from the sale of additional warrants, to enter into additional
convertible note hedge transactions relating to the additional notes. We expect
to use the remaining net proceeds from the sale of the additional notes,
together with the remaining proceeds from the sale of the additional warrants,
for general corporate purposes. See “Use of Proceeds” in the Preliminary
Offering Memorandum.

Convertible Note Hedge and Warrant Transactions:   

In connection with the pricing of the notes, we entered into privately
negotiated convertible note hedge transactions with the option counterparties.
The convertible note hedge transactions cover, subject to anti-dilution
adjustments substantially similar to those applicable to the conversion rate of
the notes, the number of shares of our common stock that initially underlie the
notes. We also entered into warrant transactions with the option counterparties
relating to the same number of shares of our common stock that underlie the
notes, with a strike price of $417.80, subject to customary anti-dilution
adjustments.

 

The convertible note hedge transactions are expected generally to reduce
potential dilution to our common stock upon any conversion of notes and/or
offset any cash payments we are required



--------------------------------------------------------------------------------

  

to make in excess of the principal amount of any converted notes, as the case
may be. However, the warrant transactions could separately have a dilutive
effect to the extent that the market value per share of our common stock exceeds
the applicable strike price of the warrants unless, subject to certain
conditions, we elect to cash settle the warrants.

 

If the initial purchasers exercise their over-allotment option, we expect to
enter into additional convertible note hedge and warrant transactions with the
option counterparties relating to the additional notes.

 

In connection with establishing their initial hedge of the convertible note
hedge and warrant transactions, the option counterparties or their respective
affiliates expect to purchase shares of our common stock and/or enter into
various derivative transactions with respect to our common stock concurrently
with or shortly after the pricing of the notes. This activity could increase (or
reduce the size of any decrease in) the market price of our common stock or the
notes at that time.

 

In addition, the option counterparties or their respective affiliates may modify
their hedge positions by entering into or unwinding various derivatives with
respect to our common stock and/or purchasing or selling our common stock or
other securities of ours in secondary market transactions following the pricing
of the notes and prior to the maturity of the notes (and are likely to do so
during any observation period related to a conversion of the notes). This
activity could also cause or avoid an increase or a decrease in the market price
of our common stock or the notes, which could affect your ability to convert the
notes and, to the extent the activity occurs during any observation period
related to a conversion of notes, it could affect the amount and value of the
consideration that you will receive upon conversion of the notes.

 

See “Description of Convertible Note Hedge and Warrant Transactions” in the
Preliminary Offering Memorandum.

Foreign Jurisdictions:   

The following is in addition to the selling restrictions set forth under the
caption “Plan of Distribution—Foreign Jurisdictions” in the Preliminary Offering
Memorandum:

 

Notice to Prospective Investors in Hong Kong

 

The securities have not been offered or sold and



--------------------------------------------------------------------------------

   will not be offered or sold in Hong Kong, by means of any document, other
than (a) to “professional investors” as defined in the Securities and Futures
Ordinance (Cap. 571) of Hong Kong and any rules made under that Ordinance; or
(b) in other circumstances which do not result in the document being a
“prospectus” as defined in the Companies Ordinance (Cap. 32) of Hong Kong or
which do not constitute an offer to the public within the meaning of that
Ordinance. No advertisement, invitation or document relating to the securities
has been or may be issued or has been or may be in the possession of any person
for the purposes of issue, whether in Hong Kong or elsewhere, which is directed
at, or the contents of which are likely to be accessed or read by, the public of
Hong Kong (except if permitted to do so under the securities laws of Hong Kong)
other than with respect to securities which are or are intended to be disposed
of only to persons outside Hong Kong or only to “professional investors” as
defined in the Securities and Futures Ordinance and any rules made under that
Ordinance.



--------------------------------------------------------------------------------

Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon A

Make-Whole Fundamental Change

Holders who convert their notes in connection with a “make-whole fundamental
change” (as defined in the Preliminary Offering Memorandum) occurring prior to
the maturity date may be entitled to an increase in the conversion rate for the
notes so surrendered for conversion.

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of notes for each
stock price and effective date set forth below:

 

    Stock Price  

Effective Date

  $208.90     $210.00     $215.00     $230.00     $245.00     $266.35    
$285.00     $305.00     $325.00     $350.00     $400.00     $500.00     $600.00
 

July 12, 2018

    1.0324       1.0188       0.9592       0.8034       0.6765       0.5340    
  0.4375       0.3560       0.2917       0.2295       0.1460       0.0646      
0.0307  

July 1, 2019

    1.0324       1.0173       0.9539       0.7891       0.6557       0.5075    
  0.4085       0.3259       0.2619       0.2012       0.1223       0.0500      
0.0223  

July 1, 2020

    1.0324       1.0099       0.9419       0.7656       0.6242       0.4693    
  0.3679       0.2851       0.2224       0.1647       0.0934       0.0342      
0.0142  

July 1, 2021

    1.0324       1.0075       0.9200       0.7276       0.5754       0.4123    
  0.3088       0.2273       0.1683       0.1168       0.0588       0.0184      
0.0073  

July 1, 2022

    1.0324       1.0084       0.8982       0.6641       0.4932       0.3177    
  0.2138       0.1390       0.0904       0.0536       0.0210       0.0061      
0.0028  

July 1, 2023

    1.0324       1.0074       0.8967       0.5933       0.3271       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

  •   If the stock price is greater than $600.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

  •   If the stock price is less than $208.90 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 4.7869 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.



 



--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The notes and the shares of common stock issuable upon conversion of the notes,
if any, have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), or any other securities laws, and
may not be offered or sold within the United States or any other jurisdiction,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The notes and the shares of common stock issuable upon conversion of the notes,
if any, are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting Citigroup Global Markets Inc. at (800) 831-9146 and
Wells Fargo Securities, LLC at (800)-326-5897.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

                , 2018

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

As Representatives of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

 

c/o Citigroup Global Markets Inc.

333 Greenwich Street

New York, New York 10013

 

c/o Wells Fargo Securities, LLC

375 Park Avenue, 3rd Floor

New York, New York 10152

 

  Re: Palo Alto Networks, Inc.—Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Palo Alto Networks, Inc., a Delaware corporation (the
“Company”), providing for the purchase and initial resale (the “Placement”) by
the several Initial Purchasers named in Schedule 1 to the Purchase Agreement
(the “Initial Purchasers”) of Convertible Senior Notes due 2023, of the Company
(the “Securities”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of Citigroup Global Markets Inc. (“Citi”) on
behalf of the Initial Purchasers, the undersigned will not, during the period
commencing on the date hereof and ending 75 days after the date of the offering
memorandum relating to the Placement (the “Offering Memorandum”), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”) beneficially owned (as such term is used in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) by the undersigned or any



--------------------------------------------------------------------------------

other securities so owned convertible into or exercisable or exchangeable for
Common Stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.

The restrictions described in the prior sentence shall not apply to:

 

  (a) the transfer of shares of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock (i) to the spouse, domestic
partner, parent, sibling, child or grandchild (each, an “immediate family
member”) of the undersigned or to a trust formed for the benefit of the
undersigned or of an immediate family member of the undersigned, (ii) by bona
fide gift, will or intestacy, (iii) if the undersigned is a corporation,
partnership, limited liability company or other business entity (A) to another
corporation, partnership, limited liability company or other business entity
that controls, is controlled by or is under common control with the undersigned
or (B) as part of a disposition, transfer or distribution by the undersigned to
its equity holders or (iv) if the undersigned is a trust, to a trustor or
beneficiary of the trust; provided that in the case of any transfer or
distribution pursuant to this clause (b), (i) each transferee, donee or
distributee shall sign and deliver a lock-up agreement substantially in the form
of this agreement prior to or upon such transfer or distribution, and (ii) no
filing under Section 16 of the Exchange Act shall be required or shall be
voluntarily made during the 75-day period referred to herein in connection with
such transfer or distribution;

 

  (b) the receipt by the undersigned from the Company of shares of Common Stock
upon the vesting of restricted stock awards or restricted stock units (which
terms shall include performance-based stock awards or units) issued pursuant to
the Company’s equity incentive plans, which plans are in each case described or
incorporated by reference in the Offering Memorandum, provided that any
securities received upon such vesting event will also be subject to the terms of
this Letter Agreement;

 

  (c) the disposition of shares of Common Stock solely in connection with the
payment of withholding taxes due in connection with the vesting of restricted
stock awards, performance-based stock awards, restricted stock units or
performance-based stock units issued pursuant to the Company’s equity incentive
plans, which plans are in each case described or incorporated by reference in
the Offering Memorandum and which restricted stock awards, performance-based
stock awards,restricted stock units or performance-based stock units vest during
the 75-day period referred to herein;

 

  (d) the transfer of shares of Common Stock to the Company pursuant to option
agreements relating to the early exercise by the undersigned of unvested options
issued pursuant to the Company’s equity incentive plans, which plans are in each
case described or incorporated by reference in the Offering Memorandum, under
which the Company has the right to repurchase such shares and only to the extent
the Company elects to exercise such right;



--------------------------------------------------------------------------------

  (e) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that (i) such
plan does not provide for the transfer of Common Stock during the 75-day period
referred to herein and (ii) to the extent a public announcement or filing under
the Exchange Act, if any, is required of or voluntarily made by or on behalf of
the undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the 75-day period referred to
herein;

 

  (f) transfers of shares of Common Stock pursuant to any trading plan pursuant
to Rule 10b5-1 under the Exchange Act in effect on the date hereof, provided
that any filing under Section 16 of the Exchange Act reporting a reduction in
beneficial ownership of shares of Common Stock in connection with any transfer
pursuant to such trading plan during the 75-day period referred to herein shall
specify that such transfer was in connection with such a trading plan;

 

  (g) if the undersigned is an individual, the transfer of shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock that occurs by operation of law, such as pursuant to a qualified domestic
order or in connection with a divorce settlement, provided that the undersigned
shall use its reasonable best efforts to cause the transferee to sign and
deliver a lock-up agreement substantially in the form of this agreement prior to
such transfer; or

 

  (h) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock pursuant to a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of the Common Stock involving a change of control of the Company,
provided that in the event that the tender offer, merger, consolidation or other
such transaction is not completed, the Common Stock owned by the undersigned
shall remain subject to the restrictions contained in this agreement.

In addition, the undersigned agrees that, without the prior written consent of
the Citi on behalf of the Initial Purchasers, it will not, during the 75-day
period referred to herein, make any demand for, or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

This agreement shall automatically terminate upon the earlier to occur of:
(i) the date the Company provides the Representatives with written notice that
they do not intend to proceed with the Placement, which written notice must be
executed and delivered to the Initial Purchasers prior to the signing of the
Purchase Agreement; (ii) the termination of the Purchase Agreement before the
sale of any Securities to the Initial Purchasers; or (iii) September 30, 2018,
if the Purchase Agreement has not been executed by that date.

The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
Letter Agreement.



--------------------------------------------------------------------------------

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

Very truly yours,

 

[NAME OF STOCKHOLDER]

By:       Name:   Title: